In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-347 CV

____________________


IN RE ALLEN JAMES GRANGER




Original Proceeding



MEMORANDUM OPINION
	Allen James Granger petitions for a writ of mandamus to compel the trial court to
withdraw orders entered in his criminal case after June 7, 2007, the date Granger contends 
the clerk's record was filed and the trial court lost jurisdiction.  Granger's petition does not
identify any orders entered by the trial court after this Court obtained jurisdiction of the case. 
Granger does have an ordinary appeal that is currently pending in this Court in Cause No. 09-07-342 CR. (1)  Therefore, Granger has not shown that he is entitled to the relief sought in his
petition.  See generally State ex rel. Hill v. Court of Appeals for Fifth Dist., 34 S.W.3d 924,
927 (Tex. Crim. App. 2001) (To obtain mandamus relief in a criminal matter, the relator must
show that he has no other adequate remedy at law to address the alleged error and that the
act the relator seeks to compel is ministerial.).  The petition for writ of mandamus, filed July
6, 2007, is denied.
	WRIT DENIED.
								PER CURIAM

Opinion Delivered July 26, 2007
Before McKeithen, C.J., Kreger and Horton, JJ.
1.  The clerk's record has not been filed in his appeal.  Granger also previously filed a
separate notice of appeal from an order denying a pretrial writ of habeas corpus.  In a
separate opinion, we have dismissed that appeal for lack of jurisdiction without a clerk's
record being filed.